DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0355305 A1 to Hoskins (hereinafter "Hoskins") in view of U.S. Patent Application Publication 2021/0354891 A1 to Netter (hereinafter "Netter").
Regarding Claim 1, Hoskins teaches a personal drinking cup assembly comprising a lower cup comprising a cup base, a cup side wall extending upwardly from the cup base, and a cup mouth further comprising an interior threaded structure on an inner surface thereof; an upper lid comprising a screw-on lid constructed and arranged to removably cover the lower cup, the upper lid comprising an upper lid top, an exterior surface, an interior surface, a lid side wall with a recessed side wall threaded portion further comprising lid exterior threads configured to engage with the cup interior threaded structure to secure the upper lid to the lower cup portion, and a mouthpiece for drinking therefrom (Figs. 2-4B; Claim 1; Para. 14, 33-38 of Hoskins; bottle cap may be a screw-top cap which can feature a thread arrangement… assembly 12 includes a cap 14 seals an upper opening of bottle 10. Cap 14 includes hinge feature 16, which accepts hinge pin 18. Flexible conduit 20 passes thru cap 14 and is in fluid communication with mouthpiece 26. Cap 14 includes fill/pour port 15 which is open to the bottle's interior. Mouthpiece cover 22 is pinned at hinge feature 16 via hinge pin 18 and can seal and surround fill/pour port 15. Tongue 24 is also hinged via hinge feature 16 and hinge pin 18. Mouthpiece 26 mounts on to tongue 24 and both can nest into a recess within mouthpiece cover 22).
Hoskins does not explicitly disclose a fingerprint reader device located on the exterior surface of the upper lid, the fingerprint reader device operably connected to the mouthpiece and capable of identifying an authorized user of the cup and opening the mouthpiece.
However, Netter teaches a fingerprint reader device located on an exterior surface of an upper lid, the fingerprint reader device operably connected to a mouthpiece and capable of identifying an authorized user of the cup and opening the mouthpiece (Fig. 3; Para. 19-21 of  Netter; lock 140 is configured to selectively lock the flap 130 in a closed position, wherein the closed position is defined by the flap 130 entirely covering the drinking aperture… lock 140 is a biometric lock which can identify an authorized user by registered or linked biometrics… lock 140 is a fingerprint lock wherein the lock 140 is coupled to an authorized user's fingerprint… when the lid 120 is secured to the container 110, the post 240 extends through the cutout 250. The flap 130 can then be moved to the closed position such that the post 240 in covered by the J-shaped flap 130. The post 240 provides additional security against unauthorized access as well as securing the lid 120 to the container 110. When the flap 130 covers the post 240, an unauthorized user is unable to remove the lid 120 from the container 110).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a fingerprint reader device located on the exterior surface of the upper lid, the fingerprint reader device operably connected to the mouthpiece and capable of identifying an authorized user of the cup and opening the mouthpiece using the teachings of Netter in order to modify the system taught by Hoskins. The motivation to combine these analogous arts would have been for preventing unauthorized access to the contents of the container (Para. 2 of Netter).

Regarding Claim 2, the combination of Hoskins and Netter teaches that the mouthpiece is pivotally mounted to the upper lid top of the upper lid; and the upper lid further comprises a mouthpiece release element capable of permitting the mouthpiece to be opened for use (Figs. 1-6; Para. 33-38 of Hoskins; In FIGS. 4A and 4B, the mouthpiece assembly including tongue 24, mouthpiece 26, and flexible conduit 20 has been pivoted forward to place mouthpiece 26 at a convenient position for drinking… mouthpiece release button 34).

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the references, either singularly or in combination, teach or fairly suggest the personal drinking cup assembly, wherein the fingerprint reader device includes at least one fingerprint reader element capable of reading a fingerprint and identifying the authorized user; and the fingerprint reader device is operably connected to the mouthpiece release element; whereby in response to an authorized user placing a finger on the at least one fingerprint reader element, the fingerprint reader device identifies the authorized user and actuates the mouthpiece release element, causing the mouthpiece to be opened for use by the authorized user of the personal drinking cup assembly for drinking therefrom.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622